Exhibit NEWS RELEASE OLYMPUS RECEIVES AN EXTENDED MINING LICENCE AT PHUOC SON Toronto, August 20, 2009 – Olympus Pacific Minerals Inc. (TSX: OYM, OTCBB: OLYMF, and Frankfurt: OP6) (the "Company" or "Olympus") Mr. David Seton, Chairman, and Chief Executive Officer of Olympus, is pleased to announce that on August 13, 2009 Vietnam’s Minister of Mineral Resources and Environment extended the term of the Company’s Joint Venture’s Mining License 116/GP-BTNMT to July 31, 2011. The original licence was issued on January 23, 2006 for the exploitation of the Dak Sa Gold Mine, Phuoc Duc Commune, Phuoc Son District, Quang Nam Province. Olympus is now applying for an additional Mining Licence to allow further development outside the extended licence. The new extended mining licencespecifically permitsPhuoc Son ore to be processed through the Bong Mieu Plant until the end of 2010 at which time the Joint Venture is required to have completed construction of its planned Phuoc Son production facilities. The Company is presently working on a plan with officials from the Province of Quang Nam to enable continuous trucking of ore from Phuoc Son to Bong Mieu until December 2010 at which time the Company expects to have completed construction of its Phuoc Son plant. Olympus is a gold exploration and production company employing some 480 employees of which 90% are Vietnamese. Once the Phuoc Son Gold Plant is fully completed, the Company will employ approximately 800-900 workers offering good wages and benefits in the safest possible work environment. The Company believes in Corporate Social Responsibility and cares about the employees and the people who live and work around the mining operations. The Company has contributed to the community in many ways; road improvements, Clean water project (supplies clean water to 500 households) Women Wellness Programs, Agricultural Sustainability Programs, Academic Scholarships, Assistance for Minority Groups, Houses for the Poor and donations to various sport programs. Olympus is an equal opportunity employer operating two gold mines in central Vietnam near the port city of Da Nang. The Company is a major employer in the area injecting some 20 million USD into the local economy during 2008. OLYMPUS PACIFIC MINERALS INC. David A.
